Citation Nr: 1207521	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Entitlement to service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to November 1969 and from October 1974 to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California VA Regional Office.  A Board decision in August 2010 denied the Veteran service connection for PTSD and remanded for development and adjudication (pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009)) the matter of service connection for a psychiatric disability other than PTSD.  

The Board's previous August 2010 remand also addressed service connection for a heart disability.  An August 2011 rating decision granted service connection for ischemic heart disease; consequently, that matter is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2011).

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.  In the August 2010 remand, the Board noted that the record shows the Veteran has psychiatric diagnoses of dysthymic disorder and major depression, and that in Clemons v. Shinseki, supra, the Court held that generally the scope of a service connection for PTSD claim encompasses the matter(s) of service connection for psychiatric disability other than PTSD.  Because the RO had not yet fully developed or adjudicated the matter of service connection for dysthymic disorder/major depression, the Board found such matter to not yet be ripe for appellate consideration and in need of further development and adjudication.  

On remand, the RO was instructed to issue the Veteran VCAA-compliant notice for service connection for psychiatric disability other than PTSD.  This instruction was satisfied by a November 2010 RO letter to the Veteran.  The RO was further instructed to arrange for any further development suggested in the matter and then adjudicate the matter of service connection for psychiatric disability other than PTSD.  The RO issued an April 2011 supplemental statement of the case (SSOC) which noted that the Veteran had not responded to the November 2010 letter, and denied the claim based on findings that the VA treatment records are silent for any complaint, treatment, and/or diagnosis of a psychiatric disability other than PTSD, and that the evidence fails to show that the Veteran "suffered with" a psychiatric disability other than PTSD as a result of his military service.

However, the RO's finding that no psychiatric disability other than PTSD has been diagnosed is inaccurate; on two VA examinations the Veteran was previously afforded to determine whether he warranted a diagnosis of PTSD, other psychiatric disabilities were diagnosed.  On November 2006 VA examination, the diagnosis was depression, not otherwise specified; the examiner opined (with no further explanation) that it is not likely that this depression is a result of the Veteran's military service.  On August 2007 VA examination, the diagnosis was dysthymic disorder; the examiner opined that the Veteran "does have some mild residual symptoms related to his military experiences" yet the severity of his symptoms did not meet the criteria for PTSD.  The examiner stated, "His primary mental health problem is related to chronic low-grade depression, with recurrences of major depression."  The examiner did not offer an opinion regarding the etiology of the depression.  In April 2008, the August 2007 examiner provided an addendum opinion based on a review of the claims file, noting that the Veteran's primary diagnosis was still dysthymic disorder with some symptoms of PTSD; the examiner again did not opine as to the etiology of the dysthymic disorder or nexus to service.

In a January 2012 statement, the Veteran's representative argues that the November 2006 and August 2007 VA examinations (including the April 2008 addendum opinion) are inadequate because neither of the examiners specifically addressed the question of etiology regarding psychiatric disability other than PTSD with sufficient rationale or explanation.  The August 2010 remand instructions specifically asked that the RO arrange for any further development suggested in the matter of service connection for psychiatric disability other than PTSD before adjudicating the claim.  A review of the claims file indicates that the RO conducted no further development prior to issuing the April 2011 SSOC (which incorrectly concluded that the Veteran had no diagnosis of a psychiatric disability other than PTSD).  As the November 2006, August 2007, and April 2008 VA opinions are indeed inadequate to address the matter at hand a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of any psychiatric disability/disabilities he may have other than PTSD.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities other than PTSD.

(b) As to each diagnosed psychiatric disability entity, please indicate whether such disability was at least as likely as not (a 50% or better probability) incurred in or related to service, or was caused or aggravated by a service-connected disability (hearing loss, tinnitus, diabetes, and malaria).

The examiner must explain the rationale for all opinions.  

2.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

